Citation Nr: 0505199	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-29 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Whether the veteran had qualifying service to establish 
basic legal entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service (guerilla and regular Philippine 
army service) from September 1944 to October 1945.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Manila Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
(Initially the RO had determined that the notice of 
disagreement (NOD) in these matters was untimely.  However, 
the appellant submitted a receipt showing timely mailing, and 
the RO conceded timeliness of the NOD.  


FINDINGS OF FACT

1.  The veteran died in November 1993 at the age of 69; 
cardiorespiratory arrest was certified as the immediate cause 
of death with sepsis as an antecedent cause secondary to 
pneumonia due to pulmonary mass, with brain metastasis.

2.  A cardiovascular or respiratory disease was not 
manifested in service; cardiovascular disease or malignant 
lung or brain tumors were not manifested in the first 
postservice year; pulmonary tuberculosis (PTB) was not 
manifested within three years of service; and the veteran's 
death-causing diseases are not shown to have been related to 
service.

3.  The veteran had not established service connection for 
any disability, and service connected disability is not shown 
to have materially contributed to cause his death.

4.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran was not 
receiving any periodic benefits from VA, and did not have a 
claim pending with VA when he died.

5.  The veteran's certified military service, from September 
1944 to October 1945, was all either with a recognized 
guerilla unit or with the regular Philippine army.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met. 38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2004).

3. As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
nonservice-connected VA death pension benefits is not met. 38 
U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.40 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA are at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The VCAA 
applies in the instant case.  The Board finds that the 
requirements of the VCAA are met.  

VA has fully complied with the mandates of the VCAA.  The 
appellant was provided a copy of the May 2002 decision 
denying her claim.  In that decision, in a September 2003 SOC 
and in an April 2003 supplemental SOC, she was notified of 
the evidence necessary to substantiate her claim, and of what 
was of record.  By correspondence in August 2001 (prior to 
the May 2002 rating decision), and September 2003, she was 
notified of the VCAA and how it applied to her claim.  The 
August 2001 and September 2003 letters and the September 2003 
SOC clearly cited the changes in the law brought about by the 
VCAA and implementing regulations, and explained that VA 
would make reasonable efforts to help the appellant get 
pertinent evidence, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although she was advised to respond with 
any new evidence in support of her claims within 30 days, she 
was further notified that evidence submitted within a year 
would be considered.  In fact, all evidence received in the 
interim has been accepted for the record and considered.  
Regarding notice content, although the appellant was not 
specifically advised to submit everything she had pertinent 
to her claims, she was advised that VA would obtain any 
Federal government records, including any VA treatment 
records and that if she completed the provided releases VA 
would assist her in obtaining any records she identified.  
This notice was essentially equivalent to telling her to 
submit everything she had pertinent to the claim.  
Furthermore, in May 2004 she advised VA that she had nothing 
further to submit.  In one form or another she has received 
all mandated notice; she is not prejudiced by any technical 
notice deficiency along the way.  

Regarding the duty to assist, the record includes a September 
1945 Affidavit for Philippine Army Personnel, a September 
1945 physical examination report, a February 1946 Affidavit 
for Philippine Army Personnel, and a February 1946 physical 
examination report.  All identified pertinent records 
available, including medical records pertaining to the 
veteran's postservice death-causing illnesses, have been 
obtained.  The duty to assist requirements appear to be 
substantially met.  The appellant is not prejudiced by the 
Board's proceeding with review of the matters on the merits 
at this point.  See Conway v. Principi,  6 Vet. App. 226 
(1994).  



II.	Factual Background

As noted, it is certified that all of the veteran's active 
service was either recognized guerilla service or with the 
Philippine Army in the service of United States armed forces.  
He is not shown to have been a prisoner of war (POW).  During 
his lifetime he had not established service connection for 
any disability.  His death certificate reveals that he died 
at Veterans Memorial Medical Hospital (VMMC) in November 
1993, at the age of 69, and lists the cause of his death as 
cardiorespiratory arrest with sepsis as an antecedent cause 
secondary to pneumonia due to pulmonary mass, with brain 
metastasis.

The veteran's service record includes a September 1945 
Affidavit for Philippine Army Personnel, which did not list 
any wounds or illnesses.  A September 1945 physical 
examination did not reveal any abnormalities.  No wounds or 
illnesses were listed on a February 1946 Affidavit for 
Philippine Army Personnel.  A February 1946 physical 
examination and chest x-ray did not reveal any abnormalities.  

Postservice medical records include October 1993 medical 
records from St. Francis Medical Center West and terminal 
hospital records from VMMC for October and November 1993.  
These records reveal that the veteran was a smoker until 1988 
and that his illnesses included pulmonary emphysema/chronic 
obstructive pulmonary disease (COPD) and a pulmonary mass 
with brain metastasis.  Correspondence from Dr. F.P.E. 
informs that the veteran was seen in 1990 or 1991, and that 
COPD and PTB were diagnosed.  Dr. F.P.E. indicated that the 
treatment records were destroyed.  

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Certain 
diseases, including cardiovascular disease and malignant 
tumors, may be presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection for PTB may be 
established on a presumptive basis if such disease is shown 
to have been manifested to a compensable degree within three 
years following the veteran's discharge from active duty.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

As noted, the primary cause of the veteran's death was a 
pulmonary mass (lung malignancy) which had metastasized to 
his brain, ultimately resulting in pneumonia with sepsis and 
cardiorespiratory arrest.  Cardiorespiratory disease or 
malignant tumors of the lungs or brain were not manifested 
during service or in the veteran's first postservice year, 
and there is no competent evidence linking such diseases to 
the veteran's service.  The earliest reports of malignancies 
are in 1993 records, more than 47 years postservice.  The 
record also shows that the veteran also had been found to 
have PTB.  While it is not clear what role PTB may have 
played in causing, or contributing to cause, the veteran's 
death, that disease, likewise was not manifested in service 
or in the three year postservice presumptive period afforded 
for PTB.  There is no competent evidence relating that 
disability to service, and no competent evidence it was 
manifested or diagnosed prior to 1990.  Consequently service 
connection for the cause of the veteran's death on the basis 
that the primary death-causing disease was incurred or 
aggravated in service, or may be presumed to have been 
incurred in service, is not warranted.  (Notably, the veteran 
is not shown to have been a POW, and presumptions afforded 
former POWs do not apply in the instant case.)  

Inasmuch as the veteran had not established service 
connection for any disability, there is no basis for finding 
that service connected disability contributed to cause his 
death.  The appellant maintains that the veteran's death was 
due to illnesses caused by service.  However, because she is 
a layperson, her unsupported contentions in the matter of 
medical causality merit little probative value.  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The preponderance of the evidence is against this 
claim, and it must be denied.

Accrued Benefits Claim

VA law provides that, upon the death of an individual 
receiving VA benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  An application for accrued benefits must be 
filed within 1 year after the date of death. 38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).  There is no basis for an 
accrued benefits claim, unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  See Jones v. West, 136 F.3d 
1296, 1300 (Fed. Cir. 1998).
The veteran died in November 1993, and that the appellant's 
accrued benefits claim was received in February 2001. There 
is no evidence that she submitted a claim within one year of 
the veteran's death, nor does she allege otherwise.  
Furthermore, and equally significant, is that the veteran was 
not receiving periodic VA benefits when he died, and did not 
have a pending claim with VA when he died.  Each of these two 
factors is a threshold requirement for establishing 
entitlement to this benefit sought.  Therefore, the threshold 
legal criteria for establishing entitlement to accrued 
benefits are not met, and the appeal must be denied because 
of the absence of legal merit.  

Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements. 38 U.S.C.A. § 1541.  Service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including in recognized guerrilla units, is not 
deemed to have been qualifying active military, naval or air 
service for the purpose of establishing entitlement to 
nonservice-connected death pension benefits to a deceased 
veteran's spouse. See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Service department reports establish that the veteran's 
recognized guerilla and Philippine army service is not 
qualifying for the nonservice-connected death pension 
benefits.  The appellant has provided no further evidence 
that would warrant a request for re-certification of service.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Since the 
law is dispositive of this issue, the appellant's claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.



                    
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


